      Case: 1:20-cv-05191 Document #: 24 Filed: 10/26/20 Page 1 of 2 PageID #:234



                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

WAYNE FARMS LLC                              )       Civil Action No.: 20-5191
                                             )
                      Plaintiff,             )       Judge Feinerman
               v.                            )
                                             )       Magistrate Judge Valdez
JOHN DOE, A/KA GRACIE,                       )
HENDERSON, A/K/A FRANK L                     )
ANNESE and LINKEDIN                          )
CORPORATION                                  )
                                             )
Defendants

                                    NOTICE OF FILING

TO:     JOHN DOE a/k/a GRACIE HENDERSON a/k/a
        FRANK L ANNESE
        patrickwaynefarms@consultant.com
        patrickwaynefarms@outlook.com
        godsonnguyen101@gmail.com
        butcherspride.frozenfoods@gmail.com

        LINKEDIN CORPORATON
        Jason Skaggs
        Skaggs Faucette
        530 Lytton Avenue
        2nd Floor
        Palo Alto CA 94301
        jason@skaggsfaucette.com

        Please take Notice that Wayne Farms LLC, (“Wayne Farms”) by its attorneys, Ladas &

Parry LLP has filed its Amended Complaint, as a matter of course, Rule 15 (a) Fed R Civ P.

                                           Respectfully submitted,


Date: October 26, 2020                     By:
                                           David C. Brezina (ID3121581)
                                           Attorneys for Plaintiff, Wayne Farms LLC
Ladas & Parry LLP
David C. Brezina
Boris Umansky
224 S Michigan Ave, #1600
Chicago, IL 60604
(312) 427-1300
dbrezina@ladas.net
                                                 1
    Case: 1:20-cv-05191 Document #: 24 Filed: 10/26/20 Page 2 of 2 PageID #:235




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing will be filed in the Northern
District of Illinois - CM/ECF LIVE, Document Filing System, which will forward copies thereof
to any counsel of record.

       I will also serve a copy by electronic mail to:

       (1) Defendant LinkedIn

           Jason Skaggs
           Skaggs Faucette
           530 Lytton Avenue
           2nd Floor
           Palo Alto CA 94301
           jason@skaggsfaucette.com

       (2) Defendant John Doe:
           patrickwaynefarms@consultant.com
           patrickwaynefarms@outlook.com
           godsonnguyen101@gmail.com
           butcherspride.frozenfoods@gmail.com




Date of Signature: October 26, 2020
                                              David C. Brezina




                                                 2
